 

Exhibit 10.4

 

 

CLOSING MEMORANDUM FOR

THE STOCK PURCHASE OF

JEANTEX, INC.

  BY LEXOR HOLDINGS, INC.







 June 29, 2005

02:00 P.M. Pacific Standard Time




I.

GENERAL




This memorandum describes the principal transactions that have occurred in
connection with the purchase (the "Purchase") of all the issued and outstanding
shares of common stock of Jeantex, Inc., a California corporation ("Jeantex"),
by Lexor Holdings, Inc. ("Lexor"), a Florida corporation, in accordance with the
Stock Purchase Agreement by and between Jeantex, Susan Shin and Lexor dated
December June 22, 2005.




The Closing occurred on June 29, 2005 (the "Effective Date"), at 02:00 P.M.
Pacific Standard Time, in accordance with the Closing Procedures of the Stock
Purchase Agreement.




II.

TRANSACTIONS PRIOR TO THE CLOSING




        The following actions were taken prior to the Closing




1.

On June 15, 2005, a preliminary due diligence review of Jeantex was conducted by
Henry D. Fahman, Timothy Pham, and Johnny Park, authorized representatives of
Lexor, at the premises of Jeantex.

2.

On June 22, 2005, a Stock Purchase Agreement between Jeantex and Lexor was
executed and delivered.

3.

From June 22 to June 28, 2005, further due diligence review of Jeantex was
conducted by Henry D. Fahman and Johnny Park on behalf of Lexor.

4.

On June 29, 2005, final due diligence review of Jeantex was conducted by Henry
D. Fahman and Johnny Park on behalf of Lexor.




III.

CLOSING DOCUMENTS AND TRANSACTIONS




The following documents were delivered at or prior to the Effective Date, but
all such documents are deemed delivered at the Effective Date. All documents are
dated as of the Effective Date and delivered in Los Angeles, California, unless
otherwise indicated. All transactions in connection with the Closing shall be
considered as accomplished concurrently, so that none shall be effective until
all are effective. Executed copies (or photocopies, or conformed copies, where
necessary) of each document will be delivered to each party after the Closing.




IV.

SCHEDULE OF CLOSING DOCUMENTS




1.

Articles of Incorporation.

2.

Bylaws.

3.

List of shareholders and stock holdings.

4.

Financial statements.

5.

Liability disclosure.

6.

Assets.

7.

Contracts (Purchase Orders).

8.

Litigation.

9.

Insurance.

10.

Employees.

11.

Compliance with Law.

12.

Leases.

13.

Permits/Licenses.

14.

Recapitalization summary

15. Trademarks and Intellectual Properties




V.

FILING WITH STATE JURISDICTIONS AND THE SECURITIES AND EXCHANGE COMMISSION








The necessary documents pertaining to the consummation of the Purchase will be
filed with the appropriate state jurisdictions and the Securities and Exchange
Commission on the Effective Date or promptly thereafter.







Dated: June 29, 2005

                           Date: June 29, 2005

                        

Lexor Holdings, Inc                                                     

Jeantex, Inc., a California corporation

Florida Corporation                                                        




                   By:/s/ Henry D. Fahman

                           By:/s/ Susan Shin

       Henry D. Fahman, President & CEO
                                    Susan Shin, President










Date: June 29, 2005

                        










By:/s/ Susan Shin

Susan Sin, shareholder

                   



